DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-8 are objected to because of the following informalities: the claims are apparatus claims having a method step of placing an egg or water within the apparatus. However the device may be configured to have an egg or water placed within. The claims will be examined as best understood wherein the apparatus is configured to have an egg or water placed within. Appropriate correction is required.
Claim 11 is objected to because of the following informalities: line 1 reads “hard-boilded”, should read “hard-boiled”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 9, 11 and 16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tyler (US 2019/0343311).

Regarding claim 1, Tyler discloses (Fig-1-2-3-4) An egg peeler, comprising: 
a body (general device) having an annular side wall (100, 200, 300 and 400 herein after referenced to 400 with sub combinations of 400 but would also be applicable to the sub combinations of 100 200 and 300) and a bottom (404 or 402) together forming a receptacle having a cavity (interior volume of annular wall 400); 
a lid (404 or 402 that is not bottom) configured to selectively secure to the body to sealingly enclose the cavity (little weight is given to sealingly enclose as the purpose of lids and bottoms is to contain, container is water tight “water tight container around the one or more inserted eggs.” [0025], see twist seal 102 of figure 1); and
wherein the body further comprises at least one annular shoulder (annularly located shoulder 204 and or with raised feature there between as see in figure 3, dotted line of figure 1 shows raised portion between features 204) within the receptacle and configured to engage an object (egg/egg shell) placed in the cavity when the egg peeler is shaken (“the raised protrusions 204 contribute to the action of peeling the one or more eggs inserted into the personal egg peeler.” [0023]).

Regarding claim 6, Tyler discloses the egg peeler as specified in Claim 1, Tyler further discloses further including an egg disposed in the cavity (nature of egg peeler).

Regarding claim 8, Tyler discloses the egg peeler as specified in Claim 6, Tyler further discloses further comprising a fluid in the cavity (water is placed in cavity with egg “Water is placed in the cavity of the main body 200 to a level that is approximately one 

Regarding claim 9, Tyler discloses the egg peeler as specified in Claim 1, Tyler further discloses wherein the receptacle has a rim, wherein the lid is configured to snap about the rim and to the receptacle (see rim at top of 400 figure 4, lids (402 or 404) secure to body over rim or gasket like feature “The convex end caps form the top and bottom portions of the apparatus when connected to the main body. Each end cap may have a water tight connection such as a gasket, an o-ring, a screw type fastener, or any other type of fastener that keeps water sealed inside the main body when the end caps are secured to the top and bottom portions of the main body.” [0016], see locking snap fit 202 of figure 2).

Regarding Claim 11, Tyler discloses (Fig-1-2-3-4) a method of separating a shell of a hard-boiled egg from an egg white using an egg peeler comprising:
a body (general device without lid 404 or 402) having an annular side wall (100, 200, 300 and 400 herein after referenced to 400 with sub combinations of 400 but would also be applicable to the sub combinations of 100 200 and 300) and a bottom (404 or 402 
a lid (402 or 404 that is not the bottom) configured to selectively secure to the body to sealingly enclose the cavity little weight is given to sealingly enclose as the purpose of lids and bottoms is to contain, container is water tight “water tight container around the one or more inserted eggs.” [0025], see twist seal 102 of figure 1); and 
wherein the body further comprises at least one annular shoulder (annularly located shoulder 204 and or with raised feature there between as see in figure 3, dotted line of figure 1 shows raised portion between features 204) within the receptacle and configured to engage an object (egg, see title) placed in the cavity when the egg peeler is shaken (“The user then shakes the egg peeler apparatus for a pre-determined time and removes one of the convex end cap portions, unsealing the egg peeler main body to permit removal of the separated egg and egg shell portions from the cylindrical main body of the apparatus.” [0017]), comprising the steps of: 
placing an egg in the receptacle cavity (egg must be placed in receptacle to contact interior protrusions); 
adding water to the cavity (“place one or more eggs of sufficient diameter to be fully enclosed by the main body of the egg peeler when inserted into the egg peeler, pour water sufficient to cover a third of the volume of the eggs when inserted into the main body” [0017]): 
sealingly securing the lid to body (“and replace the top convex end cap onto the top of the cylinder with sufficient force to cause the convex top portion to seal the main body of 
shaking the egg peeler and separating the egg shell from the egg white (“The user then shakes the egg peeler apparatus for a pre-determined time” [0017]); and 
removing the egg white from the receptacle (“unsealing the egg peeler main body to permit removal of the separated egg and egg shell portions from the cylindrical main body of the apparatus” [0017]).

Regarding claim 16, Tyler discloses the method as specified in Claim 11, Tyler further discloses wherein the receptacle has a rim, wherein the lid is snapped about the rim and to the receptacle (see rim at top of 400 figure 4, lids (402 or 404) secure to body over rim or gasket like feature “The convex end caps form the top and bottom portions of the apparatus when connected to the main body. Each end cap may have a water tight connection such as a gasket, an o-ring, a screw type fastener, or any other type of fastener that keeps water sealed inside the main body when the end caps are secured to the top and bottom portions of the main body.” [0016], see locking snap fit 202 of figure 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2, 7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler in view of Gifford (US 2019/0008298).

Regarding claim 2, Tyler discloses the egg peeler as specified in Claim 1, Tyler is silent regarding further comprising a plurality of the annular shoulders.
	However Gifford teaches a plurality of annularly arranged features (36) for removal of egg shell (“The plurality of spikes 36 of the lower cup 30 of the lower portion 18 of the container 16 extend inwardly from, and cover, the interior 34 of the lower cup 30 of the lower portion 18 of the container 16 for removing the shells 12 from the eggs 14 that have been hard boiled.” [0051]).
	The advantage of providing more egg shell peeling components is to hasten or enhance the function of the egg shelling impacting features, while duplication of a functional feature to task performed by the device an obvious choice of engineering, see MPEP 2144.04 VI B. Duplication of Parts “The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)”.
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Tyler with Gifford, by modifying to the singular annular rib feature for shelling a hard boiled egg, the multitude of laterally displaced egg 

Regarding claim 7, Tyler discloses the egg peeler as specified in Claim 2, Tyler further discloses further including an egg disposed in the cavity (nature of egg peeler). 

Regarding claim 10, Tyler discloses the egg peeler as specified in Claim 7, Tyler further discloses wherein the receptacle has a rim, wherein the lid is configured to snap about the rim and to the receptacle (see rim at top of 400 figure 4, lids (402 or 404) secure to body over rim or gasket like feature “The convex end caps form the top and bottom portions of the apparatus when connected to the main body. Each end cap may have a water tight connection such as a gasket, an o-ring, a screw type fastener, or any other type of fastener that keeps water sealed inside the main body when the end caps are secured to the top and bottom portions of the main body.” [0016], see locking snap fit 202 of figure 2).

Regarding claim 12, Tyler discloses the method as specified in Claim 11, Tyler is silent regarding wherein the body further comprises a plurality of the annular shoulders.
However Gifford teaches a plurality of annularly arranged features (36) for removal of egg shell (“The plurality of spikes 36 of the lower cup 30 of the lower portion 18 of the container 16 extend inwardly from, and cover, the interior 34 of the lower cup 30 of the lower portion 18 of the container 16 for removing the shells 12 from the eggs 14 that have been hard boiled.” [0051]).

	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Tyler with Gifford, by modifying to the singular annular rib feature for shelling a hard boiled egg, the multitude of laterally displaced egg shelling features of Gifford, to hasten or enhance the function of the egg shelling protrusions. 
	
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler in view of Gifford and in further view of Romos (US 2019/0008201).

Regarding claim 3, Tyler as modified by Gifford teaches the egg peeler as specified in Claim 2, Tyler as modified by Gifford is silent regarding wherein the plurality of annular shoulders are evenly spaced from one another.
	However Romos teaches (Fig-10) wherein the plurality of annular shoulders (122) are evenly spaced from one another (see shoulders 112 evenly spaced to provide rotational momentum to de-shelling subject “the plurality of spiral projections 122, may 
	The advantage of the plurality of annular shoulders are evenly spaced from one another, is to induce a spin force to the de-shelling subject for a change of impact location “the plurality of spiral projections 122, may be coupled to the interior of body 102 and may protrude into the interior of body 102. This provides redirecting angles that cause the contents within the produce shaker 100 to gyrate, spin and rotate breaking apart and thus removing the outer surface from the produce.” [0040].
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Tyler as already modified by Gifford, further with Romos, by adding to the multiple annular egg impacting protrusions of Tyler, the even spacing of impacting protrusions of Romos, to induce a spin force to the de-shelling subject for a change of impact location.

Regarding claim 13, Tyler as modified by Gifford teaches the method as specified in Claim 12, Tyler as modified by Gifford is silent regarding wherein the plurality of annular shoulders are evenly spaced from one another.
However Romos teaches (Fig-10) wherein the plurality of annular shoulders (122) are evenly spaced from one another (see shoulders 112 evenly spaced to provide rotational momentum to de-shelling subject “the plurality of spiral projections 122, may be coupled to the interior of body 102 and may protrude into the interior of body 102. 
	The advantage of the plurality of annular shoulders are evenly spaced from one another, is to induce a spin force to the de-shelling subject for a change of impact location “the plurality of spiral projections 122, may be coupled to the interior of body 102 and may protrude into the interior of body 102. This provides redirecting angles that cause the contents within the produce shaker 100 to gyrate, spin and rotate breaking apart and thus removing the outer surface from the produce.” [0040].
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Tyler as already modified by Gifford, further with Romos, by adding to the multiple annular egg impacting protrusions of Tyler, the even spacing of impacting protrusions of Romos, to induce a spin force to the de-shelling subject for a change of impact location.

Claim 4,5,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler in view of Gifford and in further view of Amit (DE 202010010705 U1).

Regarding claim 4, Tyler as modified by Gifford discloses the egg peeler as specified in Claim 2, Tyler as modified by Gifford is silent regarding wherein the annular shoulders each form a ledge having an annular upper surface facing the lid.

	The advantage of providing the ledge with an annular upper surface, is to provide a flexibility or friction property that enhance peeling of the egg shell “The container may have additional parts, the projections (111), Rubbings (110) and teeth (108) having, but not limited to, different flexibility and friction characteristics to enhance the peeling process by increasing the solubility of the eggshell from the egg.” [0016].
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Tyler as already modified by Gifford, further with Amit, by modifying the single angled annular ledge feature of Tyler with the curved ledge feature of Amit, to provide a flexibility or friction property that enhances peeling of the egg shell.

Regarding claim 5, Tyler discloses the egg peeler as specified in Claim 4, Tyler further discloses wherein the body is comprised of a clear material (see figure 4, where body is clear and cap and bottom are not).

Regarding claim 14, Tyler as modified by Gifford discloses the egg peeler as specified in the method of Claim 12, Tyler as modified by Gifford is silent regarding wherein the annular shoulders each form a ledge having an annular upper surface facing the lid.

	The advantage of providing the ledge with an annular upper surface, is to provide a flexibility or friction property that enhance peeling of the egg shell “The container may have additional parts, the projections (111), Rubbings (110) and teeth (108) having, but not limited to, different flexibility and friction characteristics to enhance the peeling process by increasing the solubility of the eggshell from the egg.” [0016].
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Tyler as already modified by Gifford, further with Amit, by modifying the single angled annular ledge feature of Tyler with the curved ledge feature of Amit, to provide a flexibility or friction property that enhances peeling of the egg shell.

Regarding claim 15, Tyler discloses the method as specified in Claim 14, Tyler further discloses wherein the body is comprised of a clear material (see figure 4, where body is clear and cap and bottom are not).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761